ITEMID: 001-83573
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF HAZIRCI AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3 (substantive aspect);No violation of Art. 3 (substantive aspect)
TEXT: 11. On the same day, the Üsküdar Forensic Medicine Department (hereinafter: “FM department”), relying on the aforementioned medical reports, concluded that the injuries rendered the applicant unfit for work for a week.
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 3
